Case 1:19-cv-01543-NGG-VMS Document1 Filed 03/22/19 Page 1 of 8 PagelD #: 1

FILED
IN CLERK'S OFFICE
U.S, DISTRICT COURT E.D.N.Y.

UNITED STATES DISTRICT COURT we MAR 222019 *
EASTERN DISTRICT OF NEW YORK

 

X
BANK OF THE WEST. LONG ISLAND OFFICE
ASE NO.
Plaintiff, V = 1 9 1 5 4 3
- against - IN ADMIRALTY

MV LADY LAZE, her engines, tackle, apparel, GARAURFIS, J.
appurtenances, etc., having Official No. 1148654
and Hull Serial No. SERP5770K203 in rem: and SCANLON, M.J.

PHILIPPE LAJAUNIE, in personam,

Defendants.

 

X

COMPLAINT TO FORECLOSE A PREFERRED
SHIP'S MORTGAGE AND FOR DAMAGES

The Complaint of BANK OF THE WEST against the M// LADEY LAZE and her
engines, tackle, apparel, etc. in rem, and PHILIPPE LAJAUNIE, in personam (hereinafter
referred to as "Defendants"), in a cause of enforcement of a First Preferred Ship's

Mortgage and of Contracts, civil and maritime, alleges upon information and belief:

1. This Court has jurisdiction of this matter, pursuant to 28 U.S.C. Section 1333

and 46 U.S.C. Section 31325.

2. This is an Admiralty and Maritime claim within the meaning of Fed. R. Civ. P.

9(h).
Case 1:19-cv-01543-NGG-VMS Document1 Filed 03/22/19 Page 2 of 8 PagelD #: 2

3. At all times relevant hereto, BANK OF THE WEST, was and still is a banking
institution, organized and existing under the laws of the United States of America, with a

principal place of business at 2527 Camino Ramon, San Ramon, California 94583.

4. At times relevant hereto, the Defendant M/V LADY LAZE, is and was a vessel

documented under the laws of the United States in the name of PHILIPPE LAJAUNIE.

5. Upon information and belief, the Defendant vessel M/V LADY LAZE is currently

berthed within the Eastern District of New York.

6. Upon information and belief, the Defendant PHILIPPE LAJAUNE is a resident

of New York, New York, and is sui juris.

7. On or about March 18, 2006, the Individual Defendant purchased a certain 2003
Sea Ray 460 Sundancer, Hull Serial Number SERP5770K203, said vessel being named

LADY LAZE and having Official No. 1148654 (hereinafter the “Vessel’).

8. In connection with the aforesaid purchase, the Defendant executed a Retail
Installment Contract and Security Agreement on March 18, 2006, wherein said party
granted a security interest in and to the Vessel, her engines, tackle, appurtenances and
the like to the lender Bank of the West. (A true and correct copy of the Retail Installment
Contract and Security Agreement (the “Note”) is attached hereto and incorporated herein

as EXHIBIT "A".)
Case 1:19-cv-01543-NGG-VMS Document 1 Filed 03/22/19 Page 3 of 8 PagelD #: 3

9. In furtherance of the perfection of the security interest in and to the Vessel, a
First Preferred Ship's Mortgage was executed by the Individual Defendants on March 18,
2006, and was recorded on or about June 1, 2006, at the National Vessel Documentation
Center as Batch 496165, Document I.D. 5519772. (A true copy of the First Preferred

Ship's Mortgage (the “Mortgage”) is attached herein and incorporated herein as EXHIBIT

"B".)

10. Plaintiff currently owns and holds the Note and Mortgage. The original principal
amount of said Installment loan Note and Mortgage was Three Hundred Sixty-Two

Thousand Nine Hundred Sixty-Nine and 91/100 Dollars ($362,969.91), plus interest.

COUNT |

11. Plaintiff BANK OF THE WEST repeats and realleges each and every allegation

contained in paragraphs "1" through "10", as if fully set forth at length herein.

12. The Defendant defaulted upon his obligations pursuant to the Note and

Mortgage by failing to make the payments due on September 17, 2018, and thereafter.

13. Plaintiff, BANK OF THE WEST, has elected under the terms of the Note and
Mortgage, to accelerate the remaining balance and to declare said amount due and

payable in full due to the default.
Case 1:19-cv-01543-NGG-VMS Document1 Filed 03/22/19 Page 4 of 8 PagelD #: 4

14. Despite numerous demands for payment, no payment has been received.

15. All prerequisites to the maintenance of this action have been waived,

performed or complied with.

16. The remaining principal balance and interest due the Plaintiff upon said
obligation is $197,347.15 as of November 23, 2018, together with interest currently
accruing at the rate of $34.21 per diem from November 23, 2018, and an amount due for
attorneys’ fees, reasonable court costs, and repossession and any and all other costs

relating to this foreclosure action all pursuant to the Note and Mortgage.

17. Plaintiff is obligated to pay its attorneys, Taroff & Taitz, LLP, a reasonable

fee.

WHEREFORE, judgment is demanded in favor of Plaintiff, BANK OF THE WEST
against the Defendant Vessel, LADY LAZE, her engines, tackle, appurtenances, etc., for
foreclosure of the Preferred Ship's Mortgage held by the Plaintiff against said Vessel; and
further that said Vessel be sold as provided by law, free and clear of its liens and proceeds
of said sale first applied to the costs of this action, costs of repossession and attorney's
fees, and then to the principal and interest balance due, all according to the terms of the
Note and Mortgage, as well as such other relief as may be just and appropriate under the

circumstances.
Case 1:19-cv-01543-NGG-VMS Document1 Filed 03/22/19 Page 5 of 8 PagelD #: 5

COUNT Il

18. Plaintiff repeats and realleges each and every allegation contained in

paragraphs "1" through "17" as if fully set forth at length herein.

19. Pursuant to the terms of the Installment Note and Mortgage, the Defendant
obligated himself to pay the sum of $362,969.91, plus interest, for and on behalf of and as
consideration for the purchase of the vessel, LADY LAZE, her engines, tackle,

appurtenances, etc.

20. Certain payments due and owing to Plaintiff have not been made, therefore
the full balance owing to BANK OF THE WEST thereon has been accelerated and
declared due and owing by the Plaintiff pursuant to the terms and conditions of the Note

and Mortgage.

21. ~All prerequisites to the maintenance of this action have been waived,

performed or complied with.

22. The remaining principal balance and interest due the Plaintiff upon said
obligation is $197,347.15 as of November 23, 2018, together with interest currently
accruing at the rate of $34.21 per diem from November 23, 2018, reasonable attorneys’
fees, court costs and any and all other costs relating to this foreclosure action and/or

repossession all pursuant to the terms of the Note and Mortgage.
Case 1:19-cv-01543-NGG-VMS Document1 Filed 03/22/19 Page 6 of 8 PagelD #: 6

23. Plaintiff has retained the law firm of Taroff & Taitz, LLP, and is obligated to pay

it reasonable attorneys’ fees.

WHEREFORE, judgment is demanded in favor of the Plaintiff, Bank of the West,
against the Individual Defendants for the sum of $197,347.15, including interest through
November 23, 2018; plus continuing interest, court costs, reasonable attorneys’ fees, and
any and all costs relating to the foreclosure and/or repossession and/or default on the Note
and Mortgage, all pursuant to the terms of the Note and Mortgage, as well as any
deficiency judgment, and any and all other relief that this Court deems just and appropriate
under the circumstances.

Dated: Bohemia, New York
March 19, 2019.
Yours, etc.
TAROFF & TAITZ, LLP
Attorneys for Plaintiff BANK OF THE WEST
One Corporate Drive, Suite 102

Bohemia, New York 11717
(631) 4

  
 

By:
i Taitz
TO:

PHILIPPE LAJAUNIE
411 Park Avenue
Unit 3D

New York, NY 10022

 
Case 1:19-cv-01543-NGG-VMS Document1 Filed 03/22/19 Page 7 of 8 PagelD #: 7

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

 

X
BANK OF THE WEST,
CASE NO.
Plaintiff,
- against - IN ADMIRALTY
MA LADY LAZE, her engines, tackle, apparel, VERIFICATION
appurtenances, etc., having Official No. 1148654
and Hull Serial No. SERP5770K203 in rem; and
PHILIPPE LAJAUNIE, in personam,
Defendants.
X
State of California )
: SS.
County of Contra Costa)
April Curtis, being duly sworn, deposes and says:
1. lam an Assistant Vice President of Bank of the West, the Plaintiff herein;
2. [have read the foregoing Complaint, know the contents thereof, and believe

the same to be true to the best of my knowledge, information, and belief;

3. The sources of my information and the grounds of my belief are personal
knowledge, the documents in my possession, and statements and records of the Plaintiff.

| am authorized to act for the Plaintiff.

April Curtis
Sworn to before me this
___ day of February, 2019

 

Notary Public
Case 1:19-cv-01543-NGG-VMS Document1 Filed 03/22/19 Page 8 of 8 PageID #: 8

  

CALIFORNIA JURAT WITH AFFIANT STATEMENT GOVERNMENT CODE E Se 8202

CRORE CASES

     

ROGER ECR ERO ERR EROA SONORA

C See Attached Document (Notary to cross out lines 1~6 below)
C See Statement Below (Lines 1-6 to be completed only by document signers], not Notary)

 

3

 

Signature of Document Signer No. 1 Signature of Document Signer No. 2 (if any)

 

A notary public or other officer completing this certificate verifies only the identity of the individual who signed the
document to which this certificate is attached, and not the truthfulness, accuracy, or validity of that document.

 

 

 

 

 

 

State of California Subscribed and sworn to (or affirmed) before me

County of (mtya (Costa .
y on this 14 day of Mari , 20 1G,
by Date Month Year

(1) Sant Cnhs

{and (2) ),

Name(s) of Signer(s)

C. WORTH

Commission # 2146089 proved to me on the basis of satisfactory evidence
Notary Public - California to be the person(s) who appeared before me.

Contra Costa County

“ Comm. Expires Mar 13, 2020 \ hevdple
| : Signature

 

 

Signature of Notary Public

Seal
Place Notary Seal Above

 

 

OPTIONAL

Though this section is optional, completing this information can deter alteration of the document or
fraudulent reattachment of this form to an unintended document.

Description of Attached Document

Title or Type of Document: A¢4 faa Vi + Wy) Document Date: © / 4 ks

Number of Pages: 2 Staner(s) Other Than Named Above: a

 

©2014 National Notary Association « v www, NationalNotary.< org « 1 -800- US NOTARY (1- -800- 876- 6827) item #5910
